Citation Nr: 0107609	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-03 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1952 until August 
1955.  He died on September [redacted], 1997, and the appellant is 
his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.


REMAND

The appellant claims she is entitled to service connection 
for the cause of the veteran's death.  She maintains that the 
cause of death, cirrhosis of the liver, was due to alcoholism 
which was a symptom of his service-connected posttraumatic 
stress disorder.  For the following reasons, however, the 
Board finds that additional development is needed before it 
can adjudicate this claim. 

The law provides Dependency and Indemnity Compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 1991).  A service-
connected disability is one which was incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R.        § 3.303(a) (2000).  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal cause of 
death is one which, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  
A contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  See 38 C.F.R. § 
3.312(c).

In this case, the veteran's certificate of death shows that 
he died on September [redacted], 1997, as a result of cirrhosis of 
the liver.  No other significant conditions contributing to 
death were listed.  At the time of death, service connection 
was in effect for posttraumatic stress disorder, rated as 100 
percent disabling.  The appellant claims that the veteran's 
service-connected posttraumatic stress disorder caused the 
veteran to self-medicate with alcohol which resulted in 
cirrhosis of the liver.  

In Barela v. West, 11 Vet. App. 280 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 
38 U.S.C.A. § 1110 as prohibiting compensation for a 
disability in any way related to an alcohol or drug abuse 
disability acquired as secondary to, or a symptom of, a 
veteran's service-connected disability.  However, Barela was 
recently overruled.  In Allen v. Principi, (Fed. Cir. Feb. 2, 
2001), the United States Court of Appeals for the Federal 
Circuit held that 38 U.S.C.A. § 1110 precludes compensation 
only in two situations: (1) for primary alcohol abuse 
disabilities; and (2) for secondary disabilities that result 
from primary alcohol abuse.  The Federal Circuit Court 
stated:

By "primary," we mean an alcohol abuse disability 
arising during service from voluntary and willful 
drinking to excess.  We do not think that the 
language of § 1110 precludes compensation in the 
third situation ... where an alcohol abuse disability 
arises secondarily from or as evidence of increased 
severity of a non-willful misconduct, service-
connected disorder.  By using the terms 
"disability resulting from" or "disability 
[that]  is a result of," we think that Congress 
intended the cause of the disability to be 
determinative in assessing whether, under § 1110, a 
disability qualifies for either authorization for 
compensation under the provision or whether it fits 
within the language of express exclusion from 
compensation. 

Thus, Allen essentially overrules Barela and sets forth the 
rule of law that § 1110, when read in light of its 
legislative history, does not preclude a claimant from 
receiving compensation for an alcohol or drug-related 
disability secondary to a service-connected disability.  

In this case, it is unclear whether the veteran's cirrhosis 
of the liver was caused by excessive drinking as secondary to 
his service-connected posttraumatic stress disorder.  The 
record documents the veteran's history of alcohol abuse.  
Moreover, in an August 1999 letter, a psychologist at the St. 
Louis VA Medical Center indicated that he had evaluated and 
treated the veteran for approximately two years until 
retiring in January 1997.  The psychologist stated 
unequivocally that the veteran's alcohol abuse was definitely 
part of his chronic posttraumatic stress disorder.  

Based on these findings, additional development is needed 
before the Board can adjudicate this claim.  In particular, 
the Board finds that the veteran's claims file should be 
reviewed by a VA psychiatrist to determine the likelihood 
that his service-connected posttraumatic stress disorder 
caused excessive drinking which in turn resulted in cirrhosis 
of the liver.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (a recent 
amendment to 38 U.S.C.A. § 5107 (West 1991) provides that the 
Secretary shall assist a claimant in developing all facts 
pertinent to a claim for benefits, and shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should arrange for the claims 
file to be reviewed by a VA psychiatrist.  
The psychiatrist is requested to review 
the veteran's claims file, including a 
copy of this REMAND, and state whether it 
is at least as likely as not (50 percent 
likelihood or greater) that the veteran's 
cause of death, cirrhosis of the liver, 
resulted from excessive drinking as a 
result of his service-connected 
posttraumatic stress disorder.  In 
particular, the psychiatrist should state 
whether excessive drinking was a symptom 
of the veteran's posttraumatic stress 
disorder as opposed to an unrelated, 
primary disability.  The psychiatrist's 
report should include a complete 
rationale for all opinions expressed and 
should be made part of the claims file.

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  In 
addition, the RO is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the appellant full opportunity to 
supplement the record, the RO should then 
readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death, in light of 
all applicable laws, regulations and case 
law, including Allen v. Principi, (Fed. 
Cir. Feb. 2, 2001).  If the benefit 
remains denied, the appellant and her 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until she is notified.  
The appellant has the right to submit additional evidence and 
argument on each matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



